Case 20-11719-CSS   Doc 23   Filed 07/01/20   Page 1 of 5
Case 20-11719-CSS   Doc 23   Filed 07/01/20   Page 2 of 5
                    EXHIBIT A
                                                   Case 20-11719-CSS                                           Doc 23                   Filed 07/01/20                               Page 3 of 5


                                                                                                                      Exhibit A
                                                                                                                 Core/2002 Service List
                                                                                                                Served as set forth below

                             Description                                                          Name                                    Address                          FAX                              Email       Method of Service
Deputy General Counsel to TPG                                           TPG Capital LP                             Attn: Ashleigh Blaylock                                          ablaylock@tpg.com                 Email




Other Creditors                                                         Fonds de Solidarité FTQ                                                                                     affairesjuridiques@fondsftq.com   Email




Notice of Appearance and Request for Notices ‐ Counsel to Ad Hoc        Milbank LLP                                                                                                 aharmeyer@milbank.com             Email
Committee of First Lien Lenders




Counsel to the Wilmington Trust, NA                                     Arnold & Porter Kaye Scholer LLP                                                                            Alan.Glantz@arnoldporter.com      Email




Notice of Appearance and Request for Notices ‐ Counsel to TPG Global,   Young Conaway Stargatt & Taylor, LLP                                                                        amagaziner@ycst.com               Email
LLC and its affiliates




US Counsel to the Applicants                                            Kirkland & Ellis LLP                                                                                        aparna.yenamandra@kirkland.com    Email




Local Counsel to the Ad Hoc Group of First Lien and Second Lenders      Woods LLP                                  Attn: Bogdan Catanu, Neil Peden                                  bcatanu@woods.qc.ca               Email
                                                                                                                   2000 McGill College Ave, Ste 1700
                                                                                                                   Montreal, QC H3A 3H3
                                                                                                                   Canada

Governmental Authority                                                  Bernard, Roy & Associés                                                                                     bernardroy@justice.gouv.qc.ca     Email




Counsel to the Wilmington Trust, NA                                     Arnold & Porter Kaye Scholer LLP                                                                            Bryan.Kim@arnoldporter.com        Email




Other Creditors                                                         Fonds de Solidarité FTQ                                                                                     cdion@fondsftq.com                Email




US Counsel to the Applicants                                            Kirkland & Ellis LLP                       Attn: Chad J. Husnick, Aparna Yenamandra                         chad.husnick@kirkland.com         Email
                                                                                                                   Attn: Simon Briefel, Charles B. Sterrett
                                                                                                                   601 Lexington Ave
                                                                                                                   New York, NY 10022

Governmental Authority                                                  Canada Revenue Agency                      c/o Ministry of Justice of Canada, Tax Litigation                chantal.comtois@justice.gc.ca     Email
                                                                                                                   Directorate
                                                                                                                   200, René Lévesque Blvd W
                                                                                                                   Complexe Guy‐Favreau, East Tower, 9th Fl
                                                                                                                   Montréal, QC H2Z 1X4
                                                                                                                   Canada
US Counsel to the Applicants                                            Kirkland & Ellis LLP                                                                                        charles.sterrett@kirkland.com     Email




Counsel to Desjardins                                                   Davies Ward Philips & Vineberg LLP         Attn: Christian Lachance                                         clachance@dwpv.com                Email
                                                                                                                   1501 McGill College, 26th Fl
                                                                                                                   Montréal, QC H3A 3N9
                                                                                                                   Canada

Counsel to the Financial Advisors                                       BCF Business Law                           Attn: Claude Paquet, Gary Rivard                                 claude.paquet@bcf.ca              Email
                                                                                                                   1100 René‐Lévesque Blvd W, 25th Fl, Ste 2500
                                                                                                                   Montréal, QC H3B 5C9
                                                                                                                   Canada

Core                                                                    MGM Resorts International                  c/o Torys Law Firm LLP                                           crichter@torys.com                Email
                                                                                                                   Attn: Christopher Richter
                                                                                                                   1 Place ville Marie, Ste 2880
                                                                                                                   Montreal, QC H3B 4R4
                                                                                                                   Canada
Canadian Counsel to the Applicants                                      Stikeman Elliott LLP                                                                                        CZikovsky@stikeman.com            Email




Governmental Authority                                                  Larivière Meunier                          Attn: Daniel Cantin                                              danielcantin@revenuquebec.ca      Email
                                                                                                                   3800 De Marly St, Secteur 5‐2‐8
                                                                                                                   Québec, QC G1X4A5
                                                                                                                   Canada

Canadian Counsel to the Applicants                                      Stikeman Elliott LLP                                                                                        ddvu@stikeman.com                 Email




Core                                                                    Québécor Inc.                              c/o Davies Ward Philips & Vineberg LLP                           dferland@dwpv.com                 Email
                                                                                                                   Attn: Denis Ferland
                                                                                                                   1501 Avenue MsGill College, 26 étage
                                                                                                                   Montreal, QC H3A 3N9
                                                                                                                   Canada
Canadian Counsel to the Ad Hoc Group of First Lien and Second Lenders   Milbank                                    Attn: Evan R. Fleck                                              efleck@milbank.com                Email
                                                                                                                   55 Hudson Yards
                                                                                                                   New York, NY 10001‐2163


Notice of Appearance and Request for Notices ‐ Counsel to Ad Hoc        Milbank LLP                                Attn: Evan R. Fleck / Attn: Nelly Almeida           212‐530‐5219 efleck@milbank.com                Email
Committee of First Lien Lenders                                                                                    Attn: Andrew Harmeyer
                                                                                                                   Attn: Evan Maass
                                                                                                                   55 Hudson Yards
                                                                                                                   New York, NY 10001‐2163
Notice of Appearance and Request for Notices ‐ Counsel to Ad Hoc        Milbank LLP                                                                                                 emaass@milbank.com                Email
Committee of First Lien Lenders




re CDS U.S. Holdings, Inc.
(20‐11719)                                                                                                                      1
                                                   Case 20-11719-CSS                                                   Doc 23                   Filed 07/01/20                                    Page 4 of 5


                                                                                                                              Exhibit A
                                                                                                                         Core/2002 Service List
                                                                                                                        Served as set forth below

                               Description                                                       Name                                             Address                              FAX                               Email             Method of Service
Monitor                                                                 Ernst & Young Inc                                                                                                       Fiona.Han@ca.ey.com                      Email




Counsel to the Financial Advisors                                       BCF Business Law                                                                                                        gary.rivard@bcf.ca                       Email




Canadian Counsel to the Applicants                                      Stikeman Elliott LLP                               Attn: Guy P. Martel, Danny Duy Vu, Sidney M. Horn                    gmartel@stikeman.com                     Email
                                                                                                                           Attn: Jean‐François Forget, Claire Zikovsky
                                                                                                                           1155 René‐Lévesque Blvd W, 41st Fl
                                                                                                                           Montreal, QC H3B 3V2
                                                                                                                           Canada
Canadian Counsel to TPG                                                 Osler, Hoskin & Harcourt LLP                                                                                            ikravtsov@osler.com                      Email




General Counsel to the Applicants                                       Cirque du Soleil Canada Inc. & al.                 Attn: Jocelyn Côté                                                   j.cote@cirquedusoleil.com                Email
                                                                                                                           8400 2e Ave
                                                                                                                           Montreal, QC H1Z 4M6
                                                                                                                           Canada

Notice of Appearance and Request for Notices ‐ Counsel to TPG Global,   Paul, Weiss, Rifkind, Wharton & Garrison LLP                                                                            jadlerstein@paulweiss.com                Email
LLC and its affiliates




US Counsel to TPG                                                       Paul, Weiss, Rifkind, Wharton & Garrison LLP                                                                            jadlerstein@paulweiss.com                Email




US Counsel to the Monitor                                               Katten Muchin Rosenman LLP                                                                                              jerry.hall@katten.com                    Email




Canadian Counsel to the Applicants                                      Stikeman Elliott LLP                                                                                                    jfforget@stikeman.com                    Email




US Counsel to the Ad Hoc Group of First Lien and Second Lenders         Goodmans LLP                                       Attn: Joseph Pasquariello                                            jpasquariello@goodmans.ca                Email
                                                                                                                           Bay Adelaide Centre – West Tower
                                                                                                                           333 Bay Street, Ste 3400
                                                                                                                           Toronto, ON M5H 2S7
                                                                                                                           Canada
Counsel to the Caisse de Dépôt et de Placement du Québec                McCarthy Tétrault LLP                                                                                                   jperreault@mccarthy.ca                   Email




Canadian Counsel to the Monitor                                         Fasken Martineau LLP                               Attn: Luc Béliveau, Marc‐André Morin                                 lbeliveau@fasken.com                     Email
                                                                                                                           800, Square Victoria St, Ste 3500
                                                                                                                           Montreal, QC H4Z 1E9
                                                                                                                           Canada

Counsel to the Investissement Québec                                    Norton Rose Fulbright LLP                          Attn: Luc Morin                                                      luc.morin@nortonrosefulbright.com        Email
                                                                                                                           1 Place Ville Marie, Ste 2500
                                                                                                                           Montréal, QC H3B 1R1
                                                                                                                           Canada

Canadian Counsel to the Monitor                                         Fasken Martineau LLP                                                                                                    mamorin@fasken.com                       Email




Monitor                                                                 Ernst & Young Inc                                                                                                       martin.daigneault@ca.ey.com              Email




Monitor                                                                 Ernst & Young Inc                                  Attn: Martin Rosenthal, Martin Daigneault, Fiona Han                 martin.rosenthal@ca.ey.com               Email
                                                                                                                           900 Boulevard de Maisonneuve Ouest
                                                                                                                           Bureau 2300
                                                                                                                           Montréal, QC H3A 0A8
                                                                                                                           Canada
Canadian Counsel to TPG                                                 Osler, Hoskin & Harcourt LLP                                                                                            mwasserman@osler.com                     Email




Notice of Appearance and Request for Notices ‐ Counsel to Ad Hoc        Milbank LLP                                                                                                             nalmeida@milbank.com                     Email
Committee of First Lien Lenders




Governmental Authority                                                  Procureur général du Canada                        Tour est, 5e étage, Complexe Guy‐Favreau               514‐283‐3856 notificationPGC‐AGC.civil@justice.gc.ca   Email
                                                                                                                           200, boul. René‐Lévesque ouest
                                                                                                                           Montréal, QC H2Z 1X4
                                                                                                                           Canada

Governmental Authority                                                  Larivière Meunier                                                                                                       notif‐quebec@revenuquebec.ca             Email




Local Counsel to the Ad Hoc Group of First Lien and Second Lenders      Woods LLP                                                                                                               npeden@woods.qc.ca                       Email




US Counsel to TPG                                                       Paul, Weiss, Rifkind, Wharton & Garrison LLP       Attn: Paul M. Basta, Jacob A. Alderstein                             pbasta@paulweiss.com                     Email
                                                                                                                           1285 Avenue of the Americas
                                                                                                                           New York, NY 10019


Counsel to the Caisse de Dépôt et de Placement du Québec                McCarthy Tétrault LLP                              Attn: Philippe H. Bélanger, Jocelyn Perreault                        pbelanger@mccarthy.ca                    Email
                                                                                                                           1000 de la Gauchetière St W, Ste 2500
                                                                                                                           Montréal, QC H3B 0A2
                                                                                                                           Canada




re CDS U.S. Holdings, Inc.
(20‐11719)                                                                                                                              2
                                                     Case 20-11719-CSS                                                 Doc 23                    Filed 07/01/20                    Page 5 of 5


                                                                                                                              Exhibit A
                                                                                                                         Core/2002 Service List
                                                                                                                        Served as set forth below

                                Description                                                       Name                                            Address                FAX                            Email                   Method of Service
Governmental Authority                                                  Bernard, Roy & Associés                            Attn: Pierre‐Luc Beauchesne              514‐873‐7074 pierre‐luc.beauchesne@justice.gouv.qc.ca     Email
                                                                                                                           Bureau 8.00
                                                                                                                           1, rue Notre‐Dame Est
                                                                                                                           Montréal, QC H2Y 1B6
                                                                                                                           Canada
Notice of Appearance and Request for Notices ‐ Counsel to TPG Global,   Paul, Weiss, Rifkind, Wharton & Garrison LLP       Attn: Paul M. Basta                      212‐757‐3990 pmbasta@paulweiss.com                        Email
LLC and its affiliates                                                                                                     Attn: Jacob A. Adlerstein
                                                                                                                           1285 Avenue of the Americas
                                                                                                                           New York, NY 10019

Notice of Appearance and Request for Notices ‐ Counsel to TPG Global,   Young Conaway Stargatt & Taylor, LLP               Attn: Pauline K. Morgan                  302‐571‐1253 pmorgan@ycst.com                             Email
LLC and its affiliates                                                                                                     Attn: Andrew L. Magaziner
                                                                                                                           Rodney Square
                                                                                                                           1000 N King St
                                                                                                                           Wilmington, DE 19801
Counsel to the Royal Bank of Canada                                     Latham & Watkins, LLP                              Attn: Richard Levy                                     richard.levy@lw.com                         Email
                                                                                                                           885 Third Ave
                                                                                                                           New York, NY 10022


Counsel to the Wilmington Trust, NA                                     Arnold & Porter Kaye Scholer LLP                   250 West 55th Street                                   Roxanne.Mintz@arnoldporter.com              Email
                                                                                                                           New York, NY 10019




Canadian Counsel to TPG                                                 Osler, Hoskin & Harcourt LLP                       Attn: Sandra Abitan, Marc Wasserman                    sabitan@osler.com                           Email
                                                                                                                           1000, rue De La Gauchetière Ouest
                                                                                                                           Bureau 2100
                                                                                                                           Montréal, QC H3B 4W5
                                                                                                                           Canada
US Counsel to the Applicants                                            Kirkland & Ellis LLP                                                                                      simon.briefel@kirkland.com                  Email




Canadian Counsel to the Applicants                                      Stikeman Elliott LLP                                                                                      smhorn@stikeman.com                         Email




US Counsel to the Monitor                                               Katten Muchin Rosenman LLP                         Attn: Steven J. Reisman, Jerry L. Hall                 sreisman@katten.com                         Email
                                                                                                                           575 Madison Ave
                                                                                                                           New York, NY 10022‐2585


Core                                                                    Fonds de Solidarité FTQ                            Attn: Veronique Gagnon                   514 383‐2501 vgagnon@fondsftq.com                         Email
                                                                                                                           Attn: Caroline Dion
                                                                                                                           CP 1000, Succ. Chabanel
                                                                                                                           Montréal, QC H2N 0B5
                                                                                                                           Canada
Governmental Authority                                                  Larivière Meunier                                                                                         Vincenzo.Carrozza@revenuquebec.ca           Email




Notice of Appearance and Request for Notices ‐ Counsel to Ad Hoc        Ashby & Geddes, P.A.                               Attn: William P. Bowden                  302‐654‐2067 WBowden@ashbygeddes.com                      Email
Committee of First Lien Lenders                                                                                            500 Delaware Ave, 8th Fl
                                                                                                                           P.O. Box 1150
                                                                                                                           Wilmington, DE 19899‐1150

Financial Advisor to the Ad Hoc Group of First Lien and Second Lien     Houlihan Lokey                                     Attn: William Tuck Hardie                              whardie@HL.com                              Email
Lender                                                                                                                     225 South Sixth St, Ste 4950
                                                                                                                           Minneapolis, MN 55402


Equity Sponsor                                                          Caisse de Dépôt et Placement du Québec             Attn: Philippe H. Belanger                             pbelanger@mccarthy.ca                       Email
                                                                                                                           Attn: Jocelyn Perreault                                jperreault@mccarthy.ca
                                                                                                                           Édifice Jacques‐Parizeau
                                                                                                                           1000, place Jean‐Paul‐Riopelle
                                                                                                                           Montréal, QC H2Z 2B3
                                                                                                                           Canada
Co‐Financial Advisor to the Applicants                                  Greenhill & Co                                     300 Park Ave                                           ProjectCircle@greenhill.com                 Email
                                                                                                                           New York, NY 10022




Equity Sponsor                                                          Investissement Québec                              Attn: Luc Morin                                        luc.morin@nortonrosefulbright.com           Email
                                                                                                                           Attn: Guillaume P. Michaud                             guillaume.michaud@nortonrosefulbright.com
                                                                                                                           Attn: Steve Malas                                      steve.malas@nortonrosefulbright.com
                                                                                                                           600 De la Gauchetière St W, Ste 1500
                                                                                                                           Montréal, QC H3B 4L8
                                                                                                                           Canada
Co‐Financial Advisor to the Applicants                                  National Bank Financial                            1155 Metcalfe St, 23rd Fl                              projectcirclenbf@bnc.ca                     Email
                                                                                                                           Montreal, QC H3B 4S9
                                                                                                                           Canada


Office of the United States Trustee for the District of Delaware        Office of the United States Trustee                Attn: Timothy Fox                                      Timothy.Fox@usdoj.gov                       Email
                                                                                                                           844 King Street, Ste 2207
                                                                                                                           Lockbox 35
                                                                                                                           Wilmington, DE 19801




re CDS U.S. Holdings, Inc.
(20‐11719)                                                                                                                               3
